Exhibit 10.3

SECOND AMENDED AND RESTATED
BUSINESS MANAGEMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this
“Agreement”), effective as of May 9, 2013, is entered into by and between Inland
Diversified Real Estate Trust, Inc., a Maryland corporation (the “Company”), and
Inland Diversified Business Manager & Advisor Inc., an Illinois corporation (the
“Business Manager”) and, solely for purposes of Section 11 of this Agreement,
INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation, as the sole
stockholder of the Company (the “Sponsor”).
WITNESSETH:
WHEREAS, the Company and the Business Manager are parties to a Business
Management Agreement, dated August 24, 2009, as amended and restated (the
“Original Agreement”);
WHEREAS, the term of the Original Agreement was extended through August 24, 2011
pursuant to that First Extension of the Business Management Agreement, effective
August 24, 2010 and extended again through August 24, 2012 pursuant to that
Second Extension of the Business Management Agreement, effective August 24, 2011
and extended again through September 8, 2013 pursuant to the Third Extension of
the Business Management Agreement, effective September 8, 2012;
WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and facilities available to the
Business Manager and to have the Business Manager continue to be responsible,
subject to the supervision of the Board of Directors (as defined herein), for,
among other things, the Company's day-to-day operations; and
WHEREAS, the Company and the Business Manager are desirous of amending and
restating the Original Agreement to conform the definition of “Priority Return”
contained in the Original Agreement, as extended, to that contained in the
prospectus for the Company's "best efforts" offering, dated August 24, 2009, as
amended or supplement from time to time.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:
1.Definitions. As used herein, the following capitalized terms shall have the
meanings set forth below:
“Acquisition Co.” means Inland Real Estate Acquisitions, Inc., an Illinois
corporation.
“Acquisition Expenses” means any and all expenses incurred by the Company, the
Business Manager or any Affiliate of either in connection with selecting,
evaluating or acquiring any investment in Real Estate Assets, including but not
limited to legal fees and expenses, travel and communication, appraisals and
surveys, nonrefundable option payments regardless of whether the Real Estate
Asset is acquired, accounting fees and expenses, computer related expenses,



--------------------------------------------------------------------------------




architectural and engineering reports, environmental and asbestos audits and
surveys, title insurance and escrow fees, and personal and miscellaneous
expenses.
“Affiliate” means, with respect to any other Person:
(a)
any Person directly or indirectly owning, controlling or holding, with the power
to vote, ten percent (10%) or more of the outstanding voting securities of such
other Person;

(b)
any Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person;

(c)
any Person directly or indirectly controlling, controlled by or under common
control with such other Person;

(d)
any executive officer, director, trustee, general partner or manager of such
other Person; and

(e)
any legal entity for which such Person acts as an executive officer, director,
trustee, general partner or manager.

“Articles of Incorporation” means the articles of incorporation of the Company,
as amended or restated from time to time.
“Average Invested Assets” means, for any period, the average of the aggregate
book value of the assets of the Company, including all intangibles and goodwill,
invested, directly or indirectly, in equity interests in, and loans secured by,
Real Estate Assets, as well as amounts invested in consolidated and
unconsolidated joint ventures or other partnerships, REITs and other Real Estate
Operating Companies, before reserves for amortization and depreciation or bad
debts or other similar non-cash reserves, computed by taking the average of
these values at the end of each month during the relevant calendar quarter. For
purposes of calculating the Management Fee pursuant to Section 8(a) of the
Agreement, Average Invested Assets shall not include any investments in
securities including any non-controlling interests in REITs or other Real Estate
Operating Companies, for which a separate investment advisor fee is paid.
“Board of Directors” means the persons holding the office of director of the
Company as of any particular time under the Articles of Incorporation.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder or corresponding provisions of subsequent revenue laws.
“Determination Date” means the day on which Market Value is determined.
“Equity Stock” means all classes or series of capital stock of the Company,
including, without limit, its common stock, $.001 par value per share, and
preferred stock, $.001 par value per share.

2


--------------------------------------------------------------------------------




“Fiscal Year” means the calendar year ending December 31.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time or any other accounting basis mandated by
the Securities and Exchange Commission.
“Gross Offering Proceeds” means the total proceeds from the sale of 500,000,000
Shares in the Offering before deducting Offering Expenses. For purposes of
calculating Gross Offering Proceeds, the selling price for all Shares, including
those for which volume discounts apply, shall be deemed to be $10.00 per Share.
Unless specifically included in a given calculation, Gross Offering Proceeds
does not include any proceeds from the sale of Shares under the Company's
distribution reinvestment plan.
“Independent Director” means any director of the Company who:
(a)    is not associated and has not been associated within the two years prior
to becoming an Independent Director, directly or indirectly, with the Sponsor,
the Business Manager or any of their Affiliates, whether by ownership of,
ownership interest in, employment by, any material business or professional
relationship with, or as an officer or director of the Sponsor, the Business
Manager or any of their Affiliates;
(b)    has not served, or is not serving, as a director for more than three
REITs organized by the Sponsor or advised by the Business Manager or any of its
Affiliates; and
(c)    performs no other services for the Company, except as a director.
For purposes of this definition, a business or professional relationship will be
considered material if the gross revenue derived by the director exceeds five
percent (5%) of either the director's annual gross revenue during either of the
aforementioned prior two years or the director's net worth on a fair market
value basis during the aforementioned prior two years. An indirect relationship
shall include circumstances in which a director's spouse, parents, children,
siblings, mothers- or fathers-in-law, sons- or daughters-in-law or brothers- or
sisters-in-law is or has been associated with the Company, the Sponsor, the
Business Manager or any of their Affiliates during the aforementioned two year
period.
“Invested Capital” means the aggregate original issue price paid for the Shares
reduced by prior distributions, identified as special distributions, from the
sale or financing of the Company's Real Estate Assets.
“Liquidity Event” means a Listing or any merger, reorganization, business
combination, share exchange or acquisition by any Person or related group of
Persons of beneficial ownership of all or substantially all of the Shares in one
or more related transactions, or another similar transaction involving the
Company, pursuant to which the Stockholders receive cash or the securities of
another issuer that are listed on a national securities exchange, as full or
partial consideration for their Shares.

3


--------------------------------------------------------------------------------




“Listing” means the filing of a Form 8-A (or any successor form) to register the
Shares, or the shares of common stock of any of the Company's subsidiaries, on a
national securities exchange and the approval of an original listing application
related thereto by the applicable exchange; provided, that the Shares, or the
shares of common stock of any of the Company's subsidiaries, shall not be deemed
to be Listed until trading in the Shares, or the shares of common stock of any
of the Company's subsidiaries, shall have commenced on the relevant national
securities exchange. Upon a Listing, the Shares, or the shares of common stock
of the Company's subsidiaries, shall be deemed “Listed.” A Listing shall also be
deemed to occur on the effective date of a merger in which the consideration
received by the holders of the Shares is securities of another issuer that are
listed on a national securities exchange; provided, however, that if the merger
is effectuated through a wholly owned subsidiary of the Company, the
consideration received by the Company shall be distributed to the holders of the
Shares.
“Management Fee” means any fees payable to the Business Manager under Section
8(a) or Section 10 of this Agreement.
“Market Value” means the value of the Company measured in connection with an
applicable Liquidity Event determined as follows: (1) in the case of the Listing
of the Shares, or the shares of the common stock of any of the Company's
subsidiaries, on a national securities exchange, by taking the average closing
price over the period of thirty (30) consecutive trading days during which the
Shares, or the shares of the common stock of the Company's subsidiary, as
applicable, are eligible for trading, beginning on the 180th day after Listing
of the Shares, or the shares of the common stock of the Company's subsidiary, as
applicable; or (2) in the case of the receipt by Stockholders of securities of
another entity that are trading on a national securities exchange prior to, or
that become listed on a national securities exchange concurrent with, the
consummation of the Liquidity Event, as follows: (a) in the case of securities
of another entity that are trading on a national securities exchange prior to
the consummation of the Liquidity Event, the value ascribed to the securities in
the transaction giving rise to the Liquidity Event; and (b) in the case of
securities of another entity that become listed on a national securities
exchange concurrent with the consummation of the Liquidity Event, the average
closing price over a period of thirty (30) consecutive trading days during which
the securities are eligible for trading, beginning on the 180th day after the
listing of the securities. In addition, any cash consideration received by the
Stockholders in connection with any Liquidity Event shall be added to the Market
Value determined in accordance with clause (1) or (2).
“Marketing Contribution” means any and all compensation payable to underwriters,
dealer managers or other broker-dealers in connection with marketing the sale of
Shares, including, without limitation, compensation payable to Inland Securities
Corporation, and which may, in the Company's discretion, include reimbursement
for any out-of-pocket, itemized and detailed due diligence expenses incurred in
connection with investigating the Company or any offering of securities made by
the Company.
“Net Income” means, for any period, the aggregate amount of total revenues
applicable to the period less the expenses applicable to the same period other
than additions to reserves for depreciation, bad debts or other similar noncash
reserves and Acquisition Expenses to

4


--------------------------------------------------------------------------------




the extent not capitalized, provided, however, that Net Income shall not include
any gain recognized upon the sale of the Company's assets.
“Net Sales Proceeds” means the net proceeds from the sale, grant or conveyance
of any Real Estate Assets, including assets owned by a Real Estate Operating
Company that is acquired by the Company and operated as one of its subsidiaries,
remaining after paying any property disposition fee less any costs incurred in
selling the asset including, but not limited to, legal fees and selling
commissions and further reduced by the amount of any indebtedness encumbering
the asset and any amounts reinvested in one or more Real Estate Assets or set
aside as a reserve within one hundred eighty (180) days of closing of sale,
grant or conveyance.
“Offering” means the initial public offering of Shares on a “best efforts” basis
pursuant to the Prospectus, as amended and supplemented from time to time.
“Offering Expenses” means all expenses incurred by, and to be paid from, the
assets of the Company in connection with and in preparing the Company for
registration and offering its Shares to the public, including, but not limited
to, total underwriting and brokerage discounts and commissions (including fees
and expenses of underwriters' attorneys paid by the Company), expenses for
printing, engraving and mailing, salaries of the employees of the Company, or
the Sponsor and its Affiliates, while engaged in sales activity, charges of
transfer agents, registrars, trustees, escrow holders, depositaries and experts,
expenses of qualifying the sale of the Shares under federal and state laws,
including taxes and fees and accountants' and attorneys' fees and expenses, and
which may, in the Company's discretion, include reimbursement for any
out-of-pocket, itemized and detailed expenses incurred in connection with
investigating the Company or any offering of securities made by the Company.
“Organization Expenses” means the aggregate of all Offering Expenses, including
Selling Commissions and the Marketing Contribution.
“Permitted Investment” means any investment that the Company may acquire
pursuant to the Articles of Incorporation or its bylaws, including any
investment in collateralized mortgage-backed securities and any investment or
purchase of interests in a Real Estate Operating Company or other entity owning
Properties or loans.
“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more persons having
a joint or common interest or any other legal or commercial entity.
“Priority Return” means a cumulative, non-compounded return, equal to six
percent (6%) per annum on Invested Capital, paid on an aggregate basis from
distributions from all sources.
“Property” or “Properties” means interests in (i) Real Property, (ii) long-term
ground leases or (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment, whether or not located on the Real Property, in each
case owned or to be owned by the Company either directly or indirectly through
one or more Affiliates, joint ventures, partnerships or other legal entities.

5


--------------------------------------------------------------------------------




“Property Acquisition Agreement” means that certain Property Acquisition
Agreement, dated August 24, 2009, among the Company, the Business Manager and
Acquisition Co.
“Prospectus” has the meaning set forth in Section 2(10) of the Securities Act of
1933, as amended (the “Securities Act”), including a preliminary prospectus, an
offering circular as described in Rule 253 of the General Rules and Regulations
under the Securities Act, or, in the case of an intrastate offering, any
document by whatever name known, utilized for the purpose of offering and
selling the Shares to the public.
“Purchase Price Limit” means, at the time of calculation, the lesser of: (i) the
sum of 0.1875% of Average Invested Assets calculated for each of the preceding
four calendar quarters, multiplied by two (2); and (ii) 1.5% of the amount of
the Company's total assets as set forth on the most recent audited balance sheet
prior to closing the applicable transaction, adjusted to give effect to any
acquisitions of Real Estate Assets that were probable or completed since the
date of that audited balance sheet.
“Real Estate Assets” means any and all investments in: (i) Properties; (ii)
loans, or other evidence of indebtedness, secured, directly or indirectly, by
interests in Real Property; or (iii) other Permitted Investments (including all
rents, income profits and gains therefrom), in each case whether real, personal
or otherwise, tangible or intangible, that are transferred or conveyed to, or
owned or held by, or for the account of, the Company or any of its subsidiaries.
“Real Estate Manager” means any of Inland Diversified Real Estate Services LLC,
Inland Diversified Asset Services LLC, Inland Diversified Leasing Services LLC
and Inland Diversified Development Services LLC, each a Delaware limited
liability company, or any of their successors or assigns, or entities owned or
controlled by the Sponsor and engaged by the Company to manage a Property or
Properties.
“Real Estate Operating Company” means: (i) any entity that has equity securities
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); (ii) any entity that files periodic reports
under Sections 13 or 15(d) of the Exchange Act; or (iii) any other entity;
provided, that in each case, the entity, either itself or through its
subsidiaries:
(a) owns and operates interests in real estate on a going concern basis rather
than as a conduit vehicle for investors to participate in the ownership of
assets for a limited period of time;
(b) has a policy or purpose of, or the authority for, reinvesting sale,
financing or refinancing proceeds or cash from operations;
(c) has its own directors, managers or managing general partners, as applicable;
and
(d) either (1) has its own officers and employees that, on a daily basis,
actively operate the entity and its subsidiaries and businesses, or (2) has
retained the services of an

6


--------------------------------------------------------------------------------




Affiliate or sponsor of, or advisor to, the entity to, on a daily basis,
actively operate the entity and its subsidiaries and businesses.
Notwithstanding the above, for these purposes, any joint venture or other
partnership the Company may form with a third party, in which the Company is a
member, equity holder or partner (whether the entity is consolidated or
unconsolidated on the Company's financial statements) will not constitute a Real
Estate Operating Company.
“Real Estate-Related Security” means the real estate-related securities
investments, including investments in commercial mortgage-backed securities,
owned by the Company, directly or indirectly through one or more of its
subsidiaries, Affiliates or joint ventures, but excluding, for these purposes,
ownership interests in a joint venture.
“Real Property” means land, rights or interests in land (including, but not
limited to, leasehold interests), and any buildings, structures, improvements,
furnishings, fixtures and equipment located on, or used in connection with, land
and rights or interest in land.
“REIT” means a real estate investment trust as defined in Sections 856 through
860 of the Code.
“Sale” means any transaction or series of transactions, regardless of whether
Net Sales Proceeds are distributed to Stockholders as a result thereof, whereby:
(1) the Company directly or indirectly (except as described in other subsections
of this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of any Real Estate Asset or portion thereof, except for a contribution
to a joint venture in which the Company, directly or indirectly, has, or will
have, an ownership interest; (2) the Company directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Company in any joint venture in which it is a co-venturer or
partner; (3) any joint venture directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Estate Asset or portion thereof
(excluding for these purposes any loans or mortgage loans); (4) the Company or
any joint venture directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, through any event
which results in the Company or the joint venture, as applicable, receiving
insurance proceeds or condemnation awards; (5) the Company directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other Real
Estate Asset not previously described in this definition or any portion thereof.
Notwithstanding anything to the contrary herein, the sale, grant, transfer or
conveyance of any Real Estate-Related Security shall not be treated as a “Sale”
hereunder.
“Selling Commissions” means any and all commissions, not to exceed seven and
one-half percent (7.5%) of the gross offering price of any Shares, payable to
underwriters, dealer managers or other broker-dealers in connection with the
sale of Shares.
“Shares” means the shares of common stock, par value $.001 per share, of the
Company, and “Share” means one of those Shares.

7


--------------------------------------------------------------------------------




“Stockholders” means holders of shares of Equity Stock.
“Total Operating Expenses” means the aggregate expenses of every character paid
or incurred by the Company as determined under GAAP, including the Management
Fee and other fees payable hereunder, but excluding:
(a)    the expenses of raising capital such as Offering Expenses, Organization
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration and other fees, printing and other expenses and taxes incurred in
connection with the issuance, distribution, transfer, registration and listing
of any shares of the Equity Stock;
(b)    property expenses incurred on an individual Property level;    
(c)    interest payments;
(d)    taxes;
(e)    non-cash charges such as depreciation, amortization and bad debt
reserves;
(f)    any incentive fees payable pursuant to Section 8(b) hereof; and
(g)    Acquisition Expenses, real estate commissions on resale of property and
other expenses connected with acquiring, disposing and owning real estate
interests, mortgage loans, or other property (such as the costs of foreclosure,
insurance premiums, legal services, maintenance, repair and property
improvements).
2.Duties of the Business Manager. The Business Manager shall consult with the
Company and furnish advice and recommendations with respect to all aspects of
the business and affairs of the Company. The Business Manager shall inform the
Board of Directors of factors that come to the Business Manager's attention that
may, in its opinion, influence the policies of the Company. Subject to the
supervision of the Board of Directors and consistent with the provisions of the
Articles of Incorporation, the Business Manager shall use commercially
reasonable efforts to:
(a)
subject to the terms and conditions set forth in the Property Acquisition
Agreement, identify potential investment opportunities in Real Estate Assets
located in the United States and Canada, consistent with the Company's
investment objectives and policies; including but not limited to:

(i)locating, analyzing and selecting potential investments in Real Estate
Assets;
(ii)structuring and negotiating the terms and conditions of acquisition and
disposition transactions;
(iii)arranging for financing and refinancing and making other changes in the
asset or capital structure of the Company and disposing of and reinvesting the

8


--------------------------------------------------------------------------------




proceeds from the sale of, or otherwise deal with the investments in, Real
Estate Assets; and
(iv)overseeing leases and service contracts, on the Company's behalf, for Real
Estate Assets.
(b)
assist the Board of Directors in evaluating investment opportunities;

(c)
provide the Board of Directors with research and other statistical data and
analysis in connection with the Company's assets, operations and investment
policies;

(d)
manage the Company's day-to-day operations, consistent with the investment
objectives and policies established by the Board of Directors from time to time;

(e)
investigate, select and conduct relations with lenders, consultants,
accountants, brokers, real estate managers, attorneys, underwriters, appraisers,
insurers, corporate fiduciaries, banks, builders and developers, sellers and
buyers of investments and persons acting in any other capacity specified by the
Company from time to time, and enter into contracts in the Company's name with,
and retaining and supervising services performed by, such parties in connection
with investments that have been or may be acquired or disposed of by the
Company;

(f)
cooperate with the Real Estate Managers in connection with real estate
management services and other activities relating to the Company's assets,
subject to any requirement under the laws, rules and regulations affecting REITs
that own Real Property that the Business Manager or the applicable Real Estate
Manager, as the case may be, qualifies as an “independent contractor” as that
phrase is used in connection with applicable laws, rules and regulations
affecting REITs that own Real Property;

(g)
upon request of the Company, act, or obtain the services of others to act, as
attorney-in-fact or agent of the Company in making, acquiring and disposing of
investments, disbursing and collecting the funds, paying the debts and
fulfilling the obligations of the Company and handling, prosecuting and settling
any claims of the Company, including foreclosing and otherwise enforcing
mortgage and other liens and security interests securing investments;

(h)
assist in negotiations on behalf of the Company with investment banking firms
and other institutions or investors for public or private sales of securities of
the Company or for other financing on behalf of the Company, provided that in no
event may the Business Manager act as a broker, dealer, underwriter or
investment advisor of, or for, the Company;

(i)
maintain, with respect to any Real Property and to the extent available, title
insurance or other assurance of title and customary fire, casualty and public
liability insurance;

(j)
supervise the preparation and filing and distribution of returns and reports to
governmental agencies and to investors and act on behalf of the Company in
connection with investor relations;


9


--------------------------------------------------------------------------------




(k)
subject to the reimbursement of costs associated therewith, provide office
space, equipment and personnel as required for the performance of the foregoing
services as Business Manager;

(l)
advise the Board of Directors, from time to time, of the Company's operating
results and coordinate preparation, with each Real Estate Manager, of an
operating budget including one, three and five year projections of operating
results and such other reports as may be appropriate for each Real Estate Asset;

(m)
prepare, on behalf of the Company, all reports and returns required by the
Securities and Exchange Commission, Internal Revenue Service and other state or
federal governmental agencies relating to the Company and its operations;

(n)
undertake and perform all services or other activities necessary and proper to
carry out the Company's investment objectives;

(o)
provide the Company with, or arrange for, all necessary cash management
services;

(p)
maintain the Company's books and records including, but not limited to,
appraisals and fairness opinions obtained in connection with acquiring or
disposing Real Estate Assets; and

(q)
enter into ancillary agreements with the Sponsor and its Affiliates to arrange
for the services and licenses to be provided by the Business Manager hereunder,
as summarized on Schedule 2(q) hereto.

3.No Partnership or Joint Venture. The Company and the Business Manager are not,
and shall not be deemed to be, partners or joint venturers with each other.
4.REIT Qualifications. Notwithstanding any other provision of this Agreement to
the contrary, the Business Manager shall refrain from taking any action that, in
its reasonable judgment or in any judgment of the Board of Directors of which
the Business Manager has written notice, would adversely affect the
qualification of the Company as a REIT under the Code or that would violate any
law, rule or regulation of any governmental body or agency having jurisdiction
over the Company or its securities, or that would otherwise not be permitted by
the Articles of Incorporation. If any such action is ordered by the Board of
Directors, the Business Manager shall promptly notify the Board of Directors
that, in the Business Manager's judgment, the action would adversely affect the
Company's status as a REIT or violate a law, rule or regulation or the Articles
of Incorporation and shall refrain from taking such action pending further
clarification or instruction from the Board of Directors.
5.Bank Accounts. At the direction of the Board of Directors or the officers of
the Company, the Business Manager shall establish and maintain bank accounts in
the name of the Company, and shall collect and deposit into and disburse from
such accounts moneys on behalf of the Company, upon such terms and conditions as
the Board of Directors may approve, provided that no funds in any such account
shall be commingled with funds of the Business Manager. The Business Manager
shall, from time to time, as the Board of Directors or the officers of the
Company

10


--------------------------------------------------------------------------------




may require, render appropriate accountings of such collections, deposits and
disbursements to the Board of Directors and to the Company's auditors.
6.Fidelity Bond. The Business Manager shall not be required to obtain or
maintain a fidelity bond in connection with performing its services hereunder.
7.Information Furnished to the Business Manager. The Board of Directors will
keep the Business Manager informed in writing concerning the investment and
financing policies of the Company. The Board of Directors shall notify the
Business Manager promptly in writing of the Board of Director's intention to
make any investments or to sell or dispose of any existing investments.
8.Compensation. Subject to the provisions of Section 13 hereof, and in addition
to any compensation for additional services that may be paid pursuant to Section
10 hereof, for services rendered hereunder the Company shall pay to the Business
Manager the following:
(a)
Subject to satisfying the criteria described herein, the Company shall pay the
Business Manager a quarterly Management Fee equal to a percentage of Average
Invested Assets calculated as follows: (i) if the Company has declared
distributions to the holders of its common stock during the prior calendar
quarter just ended, in an amount equal to or greater than an average seven
percent (7.0%) annualized distribution rate (assuming a share of common stock
was purchased for $10.00), the Company will pay a fee equal to 0.1875% of
Average Invested Assets for that prior calendar quarter; (ii) if the Company has
declared distributions to the holders of its common stock during the prior
calendar quarter just ended, in an amount equal to or greater than an average
six percent (6.0%) annualized distribution rate but less than an average seven
percent (7.0%) annualized distribution rate (in each case, assuming a share of
common stock was purchased for $10.00), the Company will pay a fee equal to
0.1625% of Average Invested Assets for that prior calendar quarter; (iii) if the
Company has declared distributions to the holders of its common stock during the
prior calendar quarter just ended, in an amount equal to or greater than an
average five percent (5.0%) annualized distribution rate but less than an
average six percent (6.0%) annualized distribution rate (in each case, assuming
a share of common stock was purchased for $10.00), the Company will pay a fee
equal to 0.125% of Average Invested Assets for that prior calendar quarter; or
(iv) if the Company does not satisfy the criteria in clauses (i), (ii) or (iii)
of this Section 8(a) in a particular calendar quarter just ended, the Company
will not pay a Management Fee for that prior calendar quarter. In the event that
clause (i), (ii) or (iii) of this Section 8(a) is satisfied, the Business
Manager may decide, in its sole discretion, to be paid an amount less than the
total amount that may be paid. If the Business Manager decides to accept less in
any particular quarter, the excess amount that is not paid may, in the Business
Manager's sole discretion, be waived permanently or accrued, without interest,
to be paid at a later point in time. The obligation to pay this fee will
terminate if the Company acquires the Business Manager.

(b)
The Company shall pay the Business Manager an incentive fee equal to fifteen
percent (15%) of the Net Sales Proceeds; provided that in no event shall the
Company


11


--------------------------------------------------------------------------------




be obligated to pay an incentive fee unless and until all of its Stockholders
have first received, on an aggregate basis, a ten percent (10%) per annum
cumulative, non-compounded return on, plus return of, their Invested Capital.
Any amount due under this Section 8(b) shall be paid no later than five (5) days
after the transaction generating Net Sales Proceeds closes; provided, that any
amount that may be payable shall be reduced by all prior fees paid under this
Section 8(b). The obligation to pay this fee will terminate if the Company
acquires the Business Manager.
(c)
Upon a Liquidity Event, the Company shall pay, within five (5) business days
after the Determination Date, the Business Manager or its designee a listing
fee, in an amount equal to fifteen percent (15%) of the amount by which (i) the
Market Value plus the total distributions paid to Stockholders from the
Company's inception until the Determination Date exceeds (ii) the Invested
Capital, less any distributions of Net Sales Proceeds or financing proceeds,
plus the total distributions required to be made to the Stockholders in order to
pay them the Priority Return from inception through the Determination Date. In
the event that, at the Determination Date, Stockholders have not received a
return of their Invested Capital, less any distributions of Net Sales Proceeds
or financing proceeds, plus the total distributions required to be made to the
Stockholders in order to pay them the Priority Return, the obligation of the
Company to pay the aforesaid listing fee shall continue and the listing fee
shall be paid at the time that the Company has paid the total distributions
required to be made to the Stockholders in order to pay them the Priority Return
as herein calculated, provided, however, that the fee shall be calculated as
described in this Section 8(c), as if the Priority Return would have been
satisfied at the Determination Date. The obligation to pay this fee will
terminate if the Company acquires the Business Manager prior to a Liquidity
Event.

9.Expenses.
(a)
In addition to the compensation paid to the Business Manager pursuant to Section
8 and Section 10 hereof, and subject to the limits herein, the Company shall
reimburse the Business Manager, the Sponsor and their respective Affiliates for
all expenses attributable to the Company paid or incurred by the Business
Manager, the Sponsor or their respective Affiliates in providing certain
services and licenses hereunder, including all expenses and the costs of
salaries and benefits of persons employed by the Business Manager, the Sponsor
and their respective Affiliates and performing services for the Company, except
for the salaries and benefits of persons who also serve as one of the Company's
executive officers or as an executive officer of the Business Manager or its
Affiliates. For purposes of this Section 9(a), secretary shall not be considered
an “executive officer.”

(b)
Expenses that the Company shall reimburse pursuant to Section 9(a) hereof
include, but are not limited to all:

(i)Offering Expenses;

12


--------------------------------------------------------------------------------




(ii)expenses, including, Acquisition Expenses incurred in connection with
selecting, acquiring and disposing of Real Estate Assets;
(iii)the actual cost of goods and services purchased for and used by the Company
and obtained from entities not affiliated with the Business Manager;
(iv)interest and other costs for borrowed money, including points and other
similar fees;
(v)taxes and assessments on income or attributed to Real Property;
(vi)premiums and other associated fees for insurance policies including director
and officer liability insurance;
(vii)expenses of managing and operating Real Estate Assets owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;
(viii)fees and expenses paid to members of the Board of Directors and the fees
and costs of any meetings of the Board of Directors or Stockholders;
(ix)expenses associated with listing or with issuing Shares and securities,
including advertising expenses, taxes, legal and accounting fees, listing and
registration fees and other Organization Expenses except for Selling Commissions
or other fees and expenses paid by the Dealer Manager to any Soliciting Dealer
(as those terms are defined in the Dealer Manager Agreement) pursuant to that
certain Dealer Manager Agreement dated August 24, 2009 by and between the
Company and Inland Securities Corporation;
(x)expenses associated with dividends or distributions paid in cash or otherwise
made or caused to be made by the Company to Stockholders;
(xi)expenses of organizing the Company and filing, revising, amending,
converting or modifying the Articles of Incorporation or the bylaws;
(xii)expenses associated with Stockholder communications including the cost of
preparing, printing and mailing annual reports, proxy statements and other
reports required by governmental entities;
(xiii)administrative service expenses charged to, or for the benefit of, the
Company by non-affiliated third parties;
(xiv)audit, accounting and legal fees charged to, or for the benefit of, the
Company by non-affiliated third parties;
(xv)transfer agent and registrar's fees and charges;
(xvi)expenses relating to any offices or office facilities maintained solely for
the benefit of the Company that are separate and distinct from the Company's
executive offices;

13


--------------------------------------------------------------------------------




(xvii)payments made to Affiliates of the Sponsor for the services and licenses
provided for the benefit of the Company; and
(xviii)expenses incurred in connection with any Liquidity Event or qualifying
business combination.
(c)
The Company shall also reimburse the Business Manager, the Sponsor and their
respective Affiliates pursuant to Section 9(a) hereof for the salaries and
benefits of persons employed by the Business Manager, the Sponsor or their
respective Affiliates and performing services for the Company, subject to the
following:

(i)In the case of employees of the Sponsor who also provide services for other
entities sponsored by, or affiliated with, the Sponsor, the Company shall
reimburse only a pro rata portion of the salary and benefits of these persons
based on the amount of time spent by such persons on matters for the Company
compared to the time spent by such persons on all other matters including the
Company's matters.
(ii)In the case of services provided by the Affiliates of the Sponsor, and
unless otherwise agreed to in writing by the Company or the Business Manager,
the Company shall be responsible for the payment of the charges billed by such
Affiliates for work done for the benefit of the Company. Such charges shall be
based upon: (A) such Affiliate's “hourly billing rate” of its employees, (B)
fixed amounts or (C) a combination of the “hourly billing rate” and fixed
amounts, all as set forth in the respective Affiliate ancillary agreements
between the Business Manager or the Company and the Affiliate. The “hourly
billing rate” for employees of Affiliates of the Sponsor shall be based on the
budgeted salaries, benefits, overhead and operating expenses of such Affiliates.
In the event that an Affiliate of the Sponsor providing services for the benefit
of the Company has revenues for any one Fiscal Year that exceed its expenses for
that year, such Affiliate shall rebate the excess on a pro rata basis to its
clients based on the revenues attributable to such client.
(d)
The Business Manager shall prepare a statement documenting the expenses paid or
incurred by the Business Manager, the Sponsor and their respective Affiliates
for the Company on a monthly basis. The Company shall reimburse the Business
Manager, the Sponsor and their respective Affiliates for these expenses within
twenty (20) days after receipt of such statements. With respect to expenses
incurred by Affiliates of the Sponsor related to services and licenses provided
for the benefit of the Company, or payments made for these services and
licenses, the Business Manager, in its sole discretion, may arrange for payment
to be made directly from the Company to the Affiliates of the Sponsor.

(e)
The Business Manager shall cause the Sponsor and its Affiliates to direct their
employees, who perform services for the Company, to keep time sheets or other
appropriate billing records and receipts in connection with any reimbursement of
expenses made by the Company pursuant to this Section 9. All time sheets or
other


14


--------------------------------------------------------------------------------




appropriate billing records or receipts shall be made available to the Company
upon reasonable request to the Business Manager.
(f)
Permitted reimbursements shall include salaries and related salary expenses for
services that could be performed directly for the Company by independent,
non-affiliated third parties such as legal, accounting, transfer agent, data
processing and duplication, but that the Business Manager, Sponsor or their
respective Affiliates elect to perform. The Business Manager believes that the
employees of the Business Manager, the Sponsor and their respective Affiliates
who may perform services for the Company for which reimbursement is allowed,
will have the experience and educational background, in their respective fields
of expertise, appropriate for the performance of any such services.

10.Compensation for Additional Services, Certain Limitations.
(a)
The Company and the Business Manager will separately negotiate and agree on the
fees for any additional services that the Company asks the Business Manager or
its Affiliates to render in addition to those set forth in Section 2 hereof. Any
additional fees or reimbursements to be paid by the Company in connection with
the additional services must be fair and reasonable and shall be approved by a
majority of the Board of Directors, including a majority of the Independent
Directors.

(b)
In extraordinary circumstances fully justified to the official or agency
administering the appropriate state securities laws, the Business Manager and
its Affiliates may provide other goods and services to the Company if all of the
following criteria are met:

(i)the goods or services must be necessary to the prudent operation of the
Company; and
(ii)if at least ninety-five percent (95%) of gross revenues attributable to the
business of rendering such services or selling or leasing such goods are derived
from Persons other than Affiliates of the Business Manager, the compensation,
price or fee charged by an unaffiliated Person who is rendering comparable
services or selling or leasing comparable goods must be on competitive terms in
the same geographic location. Extraordinary circumstances shall be presumed to
exist only when there is an emergency situation requiring immediate action by
the Business Manager or its Affiliates and the goods or services are not
immediately available from unaffiliated parties. Services that may be performed
in extraordinary circumstances include emergency maintenance of Real Estate
Assets, janitorial and other related services due to strikes or lockouts,
emergency tenant evictions and repair services that require immediate action, as
well as operating and releasing Properties with respect to which the leases are
in default or have been terminated.
11.Business Combinations. If, pursuant to the direction of the Board of
Directors, the Company elects to acquire the Business Manager and any Real
Estate Managers in connection with (a) a Sale of all or substantially all of the
Real Estate Assets or (b) a Liquidity Event, the aggregate

15


--------------------------------------------------------------------------------




purchase price to be paid by the Company to acquire the Business Manager and the
Real Estate Managers shall not exceed the Purchase Price Limit and that the
purchase price shall be paid in the form of Shares rather than cash. For
purposes of calculating the aggregate purchase price, any costs or expenses of
the transaction(s) that the Company may agree to pay or reimburse for either:
(i) costs and expenses the Business Manager or Real Estate Managers have
incurred on the Company's behalf; or (ii) costs and expenses the Business
Manager or Real Estate Managers incur directly in connection with the
transaction(s), and any fees or costs of the transaction or transactions, shall
be excluded. Any acquisition of the Business Manager and Real Estate Managers
shall be subject to the negotiation and execution of definitive agreements
acceptable to both parties.
12.Statements. The Business Manager shall furnish to the Company, not later than
the tenth (10th) day following the end of each calendar quarter, beginning with
the second calendar quarter of the term of this Agreement, a statement computing
any Management Fee or incentive fee payable hereunder. The Business Manager
shall also furnish to the Company, not later than the thirtieth (30th) day
following the end of each Fiscal Year, a statement computing the fees payable to
the Business Manager, the Sponsor or their respective Affiliates for the just
completed Fiscal Year; provided that any compensation payable hereunder shall be
subject to adjustments in accordance with, and upon completion of, the annual
audit of the Company's financial statements.
13.Reimbursement by Business Manager. The Business Manager shall be obligated to
reimburse the Company in the following circumstances:
(a)
On or before the fifteenth (15th) day after the completion of the annual audit
of the Company's financial statements for each Fiscal Year, the Business Manager
shall reimburse the Company for the amounts, if any, by which the Total
Operating Expenses (including the Management Fee and other fees payable
hereunder) of the Company for the Fiscal Year just ended exceeded the greater
of:

(i)two percent (2%) of the total of the Average Invested Assets for the just
ended Fiscal Year; or
(ii)twenty-five percent (25%) of the Net Income for the just ended Fiscal Year;
provided, however, that the Business Manager may satisfy any obligation under
this Section 13(a) by reducing the amount to be paid the Business Manager under
Section 8 or Section 10 hereunder until the Business Manager has satisfied its
obligations under this Section 13(a); provided, further, that the Board of
Directors, including a majority of the Independent Directors of the Company, may
reduce the amount due under this Section 13(a) upon a finding that the increased
expenses were caused by unusual or nonrecurring factors.
(b)
If the aggregate of all Organization Expenses exceeds fifteen percent (15%) of
the Gross Offering Proceeds or all Offering Expenses (excluding any Selling
Commissions and the Marketing Contribution) exceed five percent (5.0%) of the
Gross Offering Proceeds, the Business Manager or its Affiliates shall reimburse
the Company for, or pay directly, any excess Organization Expenses or Offering
Expenses incurred by the Company above these limits.


16


--------------------------------------------------------------------------------




14.Other Activities of the Business Manager. Nothing contained herein shall
prevent the Business Manager or an Affiliate of the Business Manager from
engaging in any other business or activity including rendering services or
advising on real estate investment opportunities to any other Person or entity.
Directors, officers, employees and agents of the Business Manager or of
Affiliates of the Business Manager may serve as directors, trustees, officers,
employees or agents of the Company, but shall receive no compensation (other
than reimbursement for expenses) from the Company for this service.
15.Term; Termination of Agreement. This Agreement shall have an initial term of
one year and, thereafter, will continue in force for successive one year
renewals with the mutual consent of the parties including an affirmative vote of
a majority of the Independent Directors. It is the duty of the Board of
Directors to evaluate the performance of the Business Manager annually before
renewing this Agreement, and each renewal shall be for a term of no more than
one year. Each extension shall be executed in writing by both parties hereto
prior to the expiration of this Agreement or of any extension thereof.
Notwithstanding any other provision of the Agreement to the contrary, this
Agreement may be terminated, without cause or penalty, by the Company upon a
vote of a majority of the Independent Directors or by the Business Manager, by
providing no less than sixty (60) days' prior written notice to the other party.
In the event of the termination of this Agreement, the Business Manager will
cooperate with the Company and take all reasonable steps requested to assist the
Board of Directors in making an orderly transition of the functions performed
hereunder by the Business Manager.
This Agreement shall also terminate upon the closing of a business combination
between the Company and the Business Manager.
If this Agreement is terminated pursuant to this Section 15, the parties shall
have no liability or obligation to each other including any obligations imposed
by Section 2(a) hereof, except as provided in Section 18.
16.Assignments. The Business Manager may not assign this Agreement except to a
successor organization that acquires substantially all of its property and
carries on the affairs of the Business Manager; provided that following the
assignment, the persons who controlled the operations of the Business Manager
immediately prior thereto, control the operations of the successor organization,
including the performance of duties under this Agreement; however, if at any
time subsequent to the assignment these persons cease to control the operations
of the successor organization, the Company may thereupon terminate this
Agreement. This Agreement shall not be assignable by the Company without the
consent of the Business Manager. Any assignment of this Agreement shall bind the
assignee hereunder in the same manner as the assignor is bound hereunder.
17.Default, Bankruptcy, etc. At the sole option of the Company, this Agreement
shall be terminated immediately upon written notice of termination from the
Board of Directors to the Business Manager if any of the following events
occurs:
(a)
the Business Manager violates any provisions of this Agreement and after notice
of the violation, the default is not cured within thirty (30) days; or


17


--------------------------------------------------------------------------------




(b)
a court of competent jurisdiction enters a decree or order for relief in respect
of the Business Manager in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Business Manager or for any substantial part of its property or
orders the winding up or liquidation of the Business Manager's affairs not
dismissed within ninety (90) days; or

(c)
the Business Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of, or taking possession by, a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Business
Manager or for any substantial part of its property, or makes any general
assignment for the benefit of creditors, or fails generally to pay its debts, as
they become due.

The Business Manager agrees that if any of the events specified in subsections
(b) and (c) of this Section 17 occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of such event.
18.Action Upon Termination; Survival of Certain Provisions. Except as otherwise
set forth herein, upon termination of this Agreement, the parties shall have no
further liability or obligation hereunder, provided this Section 18 shall
survive termination of this Agreement. The Business Manager shall not be
entitled to compensation after the date of termination, but shall be paid all
compensation accruing or accrued to the date of termination, or which the
Business Manager has deferred and then elects to be paid at the time of
termination; provided, that: (a) with respect to any Management Fee payable
under Section 8(a) of this Agreement for the calendar quarter in which the
termination occurred, the Business Manager shall be paid on a pro rata basis
through the date of termination, based on the number of days for which the
Business Manager served as such under this Agreement; and (b) in the event this
Agreement terminates in connection with a business combination between the
Company, the Business Manager and the Real Estate Managers, then with respect to
any incentive fee payable under Section 8(b) or listing fee payable under
Section 8(c), the Business Manager, or its successor or designee, shall be
entitled to any incentive fee payable under Section 8(b) or listing fee payable
under Section 8(c) after the date of termination of this Agreement that it would
have been entitled to had this Agreement not been terminated, including any fee
that requires determining Market Value at a point after the closing the business
combination. Upon termination of this Agreement, the Business Manager shall:
(a)
pay over to the Company all moneys collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for expenses to which the Business Manager is entitled;

(b)
deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by the Business Manager and a statement of all
money held by the Business Manager, covering the period following the date of
the last accounting furnished to the Board of Directors;


18


--------------------------------------------------------------------------------




(c)
deliver to the Board of Directors all property and documents of the Company then
in the custody of the Business Manager; and

(d)
cooperate with the Company and take all reasonable steps requested by the
Company to assist the Board of Directors in making an orderly transition of the
functions performed by the Business Manager.

19.Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company shall not, without the Business Manager's prior written
consent, directly or indirectly; (i) solicit or encourage any person to leave
the employment or other service of the Business Manager or its Affiliates; or
(ii) offer to hire, on behalf of the Company or any other person, firm,
corporation or other business organization, any person who has left the
employment of the Business Manager or its Affiliates, within the one year period
following the termination of that person's employment the Business Manager or
its Affiliates; provided, however, that this Section 19 shall not prohibit: (x)
solicitations directed to the general public, which are not directed to specific
individuals or employees of the Business Manager or its Affiliates; (y)
solicitations of persons whose employment was terminated by the Business Manager
or its Affiliates within six months of the date this Agreement is terminated; or
(z) solicitations of persons who have terminated their employment with the
Business Manager or its Affiliates without any prior solicitation by the Company
or any subsidiary thereof. During the period commencing on the date hereof
through and ending one year following the termination of this Agreement, the
Company shall not, whether for its own account or for the account of any other
person, firm, corporation or other business organization, intentionally
interfere with the relationship of the Business Manager with, or endeavor to
entice away from the Business Manager, any person who during the term of the
Agreement is, or during the preceding one-year period, was a client of the
Business Manager.
20.Tradename and Marks. Concurrent with executing this Agreement, the Company
will enter into a license agreement granting the Company the right, subject to
the terms and conditions of license agreement, to use the “Inland” name and
marks.
21.Amendments. This Agreement shall not be amended, changed, modified,
terminated or discharged in whole or in part except by an instrument in writing
signed by both parties hereto, or their respective successors or assigns, or
otherwise provided herein.
22.Successors and Assigns. This Agreement shall inure to the benefit of, and
shall bind, any successors or assigns of the parties hereto.
23.Governing Law. The provisions of this Agreement shall be governed, construed
and interpreted in accordance with the internal laws of the State of Illinois
without regard to its conflicts of law principles.

19


--------------------------------------------------------------------------------




24.Liability and Indemnification.
(a)The Company shall indemnify the Business Manager and its officers, directors,
employees and agents (individually an “Indemnitee”, collectively the
“Indemnitees”) to the same extent as the Company may indemnify its officers,
directors, employees and agents under its Articles of Incorporation and bylaws
so long as:
(i)the Board of Directors has determined, in good faith, that the course of
conduct that caused the loss, liability or expense was in the best interests of
the Company;
(ii)the Indemnitee was acting on behalf of, or performing services for, the
Company;
(iii)the liability or loss was not the result of negligence or misconduct on the
part of the Indemnitee; and
(iv)any amounts payable to the Indemnitee are paid only out of the Company's net
assets and not from any personal assets of any Stockholder.
(b)The Company shall not indemnify any Indemnitee for losses, liabilities or
expenses arising from, or out of, an alleged violation of federal or state
securities laws (“Securities Claims”) by any Indemnitee seeking indemnity unless
one or more of the following conditions are met:
(i)there has been a successful adjudication for the Indemnitee on the merits of
each count involving alleged Securities Claims as to such Indemnitee;
(ii)the Securities Claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to such Indemnitee; or
(iii)a court of competent jurisdiction approves a settlement of the Securities
Claims and finds that indemnification of the settlement and related costs should
be made and the court considering the request has been advised of the position
of the Securities and Exchange Commission and the published opinions of any
state securities regulatory authority in which securities of the Company were
offered and sold with respect to the availability or propriety of
indemnification for Securities Claims.
(c)The Company shall advance amounts to Indemnitees entitled to indemnification
hereunder for legal and other expenses and costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied:
(i)the legal action relates to acts or omissions with respect to the performance
of duties or services by the Indemnitee for or on behalf of the Company;
(ii)the legal action is initiated by a third party and a court of competent
jurisdiction specifically approves the advance; and

20


--------------------------------------------------------------------------------




(iii)the Indemnitee receiving the advances undertakes to repay any monies
advanced by the Company, together with the applicable legal rate of interest
thereon, in any case(s) in which a court of competent jurisdiction finds that
the party is not entitled to be indemnified.
25.Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally or by commercial messenger; (ii) one business day following deposit
with a recognized overnight courier service, provided the deposit occurs prior
to the deadline imposed by the overnight courier service for overnight delivery;
(iii) when transmitted, if sent by facsimile copy, provided confirmation of
receipt is received by sender and is sent by an additional method provided
hereunder, in each case above provided the notice of communication is addressed
to the intended recipient thereof as set forth below:


If to the Company:
Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Ms. Roberta S. Matlin
Telephone: (630) 218-8000
Facsimile: (630) 218-4955
 
 
If to the Business Manager:
Inland Diversified Business Manager & Advisor Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Mr. Barry L. Lazarus
Telephone: (630) 218-8000
Facsimile: (630) 218-4955
 
 
If to the Sponsor:
Inland Real Estate Investment Corporation
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Ms. Brenda G. Gujral
Telephone: (630) 218-8000
Facsimile: (630) 218-4955



Any party may at any time give notice in writing to the other party of a change
of its address for the purpose of this Section 24.
26.Conflicts of Interest and Fiduciary Relationship to the Company and to the
Company's Stockholders. The Company and the Business Manager recognize that
their relationship is subject to various conflicts of interest. The Business
Manager, on behalf of itself and its Affiliates, acknowledges that the Business
Manager and its Affiliates have a fiduciary relationship to the Company and to
the Stockholders. The Business Manager, on behalf of itself and its Affiliates,
shall endeavor to balance the interests of the Company with the interests of the
Business Manager and its Affiliates in making any determination

21


--------------------------------------------------------------------------------




where a conflict of interest exists between the Company and the Business Manager
or its Affiliates.
27.Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.


[Remainder of this page intentionally left blank.]





22


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Second Amended and
Restated Business Management Agreement, effective as of the date first above
written.
COMPANY:
 
BUSINESS MANAGER:
 
 
 
Inland Diversified Real Estate Trust, Inc.
 
Inland Diversified Business Manager & Advisor Inc.
 
 
 
 
 
 
By:
/s/ Roberta S. Matlin
 
By:
/s/ Barry L. Lazarus
Name:
Ms. Roberta S. Matlin
 
Name:
Mr. Barry L. Lazarus
Its:
Vice President
 
Its:
President
 
 
 
 
 
 
 
 
 
 
 
 
SPONSOR (solely for purposes of Section 11 of this Agreement):
 
 
 
 
 
 
 
 
Inland Real Estate Investment Corporation
 
 
 
 
 
 
 
 
By:
/s/ Brenda G. Gujral
 
 
 
Name:
Ms. Brenda G. Gujral
 
 
 
Its:
President




Signature Page — Second Amended and Restated Business Management Agreement

--------------------------------------------------------------------------------




Schedule 2(q)
The Business Manager shall enter into ancillary agreements with the Sponsor and
its Affiliates to arrange for the services and licenses to be provided by the
Business Manager under the Agreement, as summarized below.
•
Brokerage Services. An affiliate of the Sponsor will facilitate transactions in
real-estate related loans and commercial mortgage backed securities. The service
provider will not be reimbursed for any expenses incurred in providing these
services.

•
Communications Services. Inland Communications, Inc. will provide marketing,
communications and media relations services, including designing and placing
advertisements, editing marketing materials, preparing and reviewing press
releases, distributing certain stockholder communications and maintaining
branding standards.

•
Computer Services. Inland Computer Services, Inc. (“ICS”) will provide data
processing, computer equipment and support services and other information
technology services, including custom application, development and programming,
support and troubleshooting, data storage and backup, email services, printing
services and networking services, including Internet access.

•
Insurance and Risk Management Services. Inland Risk and Insurance Management
Services, Inc. will provide insurance and risk management services, including
negotiating and obtaining insurance policies, managing sales contracts, leases
and other real estate or corporate agreements and documents and settling claims
and reviewing and monitoring the Company's insurance policies.

•
Legal Services. The Inland Real Estate Group, Inc. will provide legal services,
including drafting and negotiating real estate purchase and, performing due
diligence and rendering legal opinions.

•
Mortgage Placement Services. Inland Mortgage Brokerage Corporation (“IMBC”) and
Inland Commercial Mortgage Corporation (“ICMC”) will place mortgages. IMBC and
ICMC will not be reimbursed for any expenses incurred in providing these
services.

•
Mortgage Servicing. Inland Mortgage Servicing Corporation (“IMSC”) will service
mortgages. IMSC will not be reimbursed for any expenses incurred in providing
these services.

•
Office Services. Inland Office Services, Inc. (“IOS”) will provide office and
administrative services, including purchasing and maintaining office supplies,
office equipment and furniture, installing and maintaining telephones, providing
mailroom, courier and switchboard services and procurement services. IOS will
negotiate and manage contract programs including but not limited to business
travel, cellular phone services and shipping services.




--------------------------------------------------------------------------------




•
Personnel Services. Inland Human Resource Services, Inc. will provide personnel
services, including pre-employment services, new hire services, human resources,
benefit administration and payroll and tax administration.

•
Property Tax Services. Investors Property Tax Services, Inc. will provide
property tax services, including tax reduction, such as monitoring properties
and seeking ways to lower assessed valuations, and tax administration, such as
coordinating payment of real estate taxes.

•
Software License. ICS will grant the Business Manager a non-exclusive and
royalty-free right and license to use and copy software owned by ICS and to use
certain third party software according to the terms of the applicable third
party licenses to ICS, all in connection with the Business Manager's obligations
under the Agreement. ICS will provide the Business Manager with all upgrades to
the licensed software.


